Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-8 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first -paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Support for the guiding groove being aligned with a mesial side or a distal side of the implant hole and guides a direction of the implant hole. It is noted only support for the guiding groove being aligned with buccal, lingual and near-telecentric locations of the implant hole and guides a direction of the implant hole is supported by the originally filed specification. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In each of the independent claims that applicant  claims the guide is to guide a location of an implant hole and the guiding groove is “aligned with a buccal side, a lingual side, a mesial side, or a distal side of the implant hole, and guide a direction of the implant hole”. It is unclear how the guiding groove and be aligned with the implant hole as claimed and the further used to guide the implant groove. For examination purposes, the limitation is being interpreted as once the implant hole is formed, the guiding groove is aligned with it as claimed.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (2019/0374305) in view of Lococo (2016/0346062).
Wang teaches a dental implant surgical guide use for covering on a missing tooth portion and at least one supporting tooth of a patient to guide locations of an implant platform and an implant hole of the missing tooth portion comprising, a retainer 4a capable of being removably placed on the supporting tooth 62a (see fig. 5f, par. 47 regarding the retainer being capable of being removably placed on teeth), a guide portion G/51 connected to the retainer (see fig. 5f), wherein the guide portion comprising a guide groove 51 and an opening g (see fig. 4 for enlarged view of guiding portion, see annotated figure below), the guiding groove is aligned with a lingual side, a mesial side and a distal side of the implant hole when it has been drilled (see 112 rejection above, pars. 37, 47-48, 51, such that at least the final guide element guides the drill, such that surface 51 is used to guide the drill as taught, to drill the hole for the implant, therefore the lingual, mesial and distal sides of the arc 51 are aligned with those of the implant hole) and the opening G is connected to the guiding groove (see annaoted figure, fig. 4), wherein the guiding groove 51 comprises a curved surface which is a half arc (see annaoted figure, such that the radius x4 is a center of a circle, the surface 51 is half of the circle and therefore half an arc, see annaoted figure). Wang teaches the invention as substantially claimed and discussed above, however, does not specifically teach an indicator having an extension portion and a terminal, wherein the extension portion is extended from the retainer toward the implant platform of the missing tooth portion, while the terminal indicates the location of the implant platform. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Lococo teaches a dental implant surgical guide 320 used for covering on a missing tooth portion of a patient (see fig. 10a) to guide locations of an implant platform and implant holes of the missing tooth portion comprising a retainer, a guide portion 328 and an indicator having an extension portion 322 and a terminal (end with portion 330), wherein the extension portion is extended from the retainer 326 toward the implant platform of the missing tooth portion, while the terminal indicates the location of the implant platform (par. 14, 36, 143).  It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the guide taught by Wang to include the indicator as taught by Lococo to provide the user with a visual indicator of the depth of the implant hole to be drilled to ensure the proper length of the drill is selected. Such that the user can visually confirm before drilling. 
Wang further teaches with respect to claim 2, wherein the retainer comprises an abutment surface accorded with an external contour of the supporting tooth so that the abutment surface is capable of being matched with the external contour of the supporting tooth (see abstract, such that the concave element is the retainer which has a surface contour matching an oral contour, see fig. 5f, par. 45).
Wang further teaches with respect to claim 5, wherein the curved surface has a curvature radius in a range of 1 to 4mm (see pars. 16, 38, such that the discloses ranges are within the claimed ranges).
Wang teaches the invention a substantially claimed and discussed above, however, does not specifically teach with respect to claim 7, the indicator further comprises a metal wire disposed on the terminal, and a length of the metal wire is in a range of 1-2mm.
Lococo teaches the indicator further comprises a metal wire 330 disposed on the terminal (such that the portion of element 324 from with portion 330 extends form is the terminal) having a length of 4 mm (par. 145), however, teaches the length may be reduced (par. 163). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the guide taught by Wang to include the indicator as taught by Lococo to provide the user with a visual indicator of the depth of the implant hole to be drilled to ensure the proper length of the drill is selected. Such that the user can visually confirm before drilling. While it is noted that Lococo does not specifically teach the length is within the range of 1-2mm, it teaches the length may be less than 4mm (par. 163, “may be reduced”, therefore, it is noted that it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the length of the wire to ensure the proper fit of the guide on the user. It is further noted that Lococo does not specially teach the wire is metal, however, Lococo does teaches the user of metal (par. 33) and it is well known in the art to use metal as it is a well known biocompatible material that can be sterilized.  

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (2019/0374305)  in view of Lococo (2016/0346062) as applied to claim 2 above, and further in view of Fang et al. (2014/03226665).
Wang/Lococo teaches the invention as substantially claimed and discussed above, however, does not specifically teach the retainer comprises a widening plate extended from the retainer toward the tongue side of the patient and being placed to abut against a side of the tongue.
Fang teaches a dental implant surgical guide comprising a retainer 21, a guide portion 22 and a widening plate 23/23a extended from the retainer toward the tongue side of the patient’ and being placed to abut against a side of the tongue (see figs. 6a-6b, par. 45). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the surgical guide taught by Wang/Lococo with the widening plate taught by Fang in order to help stabilize the guide in the mouth when in use (see par. 45 “firmly dispose”). 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (2019/0374305) in view of Lococo (2016/0346062) as applied to claim 4 above, and further in view of Suter et al. (2010/0136500).
Wang/Lococo teaches the invention as substantially claimed and discussed above, however, does not specifically teaches the height of the guide groove is 6mm.
Suter teaches with respect to claim 6 a dental implant surgical guide comprising a retainer, a guide portion comprising a guiding groove 210 and an opening 245 (pars. 18, 32), wherein the guiding groove further comprises a curved surface and the height of the guide groove is 6 mm (see par. 17, “The height…more preferably about 5 to 6 mm”). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the height of the guide groove of Wang/Lococo as taught by Suter in order to drill holes of the desired sized to fit the desired implants. Such that the radius of the guide allows for the matching radius of a drill to drill a hole of a size to accept a desired implant and the height allows for the proper depth of the drill hole to be drilled.  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (2019/0374305) in view of Lococo (2016/0346062) as applied to claim 1 above, and further in view of Stumpel (2011/0159455).
Wang/Lococo teaches the invention as substantially claimed and discussed above, however, does not specifically teach a plurality of metal positioning members disposed on the retainer.
 Stumpel teaches a dental implant surgical guide comprising a retainer, a guide portion and a plurality of metal poisoning members 79 disposed on the retainer (see fig. 54, pars. 197-198, fig. 54). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the dental implant surgical guide taught by Wang/Lococo to include markers as taught by Stumpel in order to determine the accuracy of the guiding groove (i.e. the mounting block, par. 198).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (2019/0374305) in view of Lococo (2016/0346062) in view of Stumpel (2011/0159455).
With respect to claim 19, see the detail rejection of claims 1 and 8 above. It is noted that Wang teaches the retainer is capable of being removably placed on a part of the gums of the patient (see fig. 5f, par. 45) and the surgical guide is used for covering on a missing tooth portion of a patient who has multiple missing teeth (par. 42, such that the device can be designed when the user has multiple missing teeth).
Response to Arguments
Applicant's arguments filed August 19, 2022 have been fully considered but they are not persuasive. The applicant argues that the prior art of Lin does not teach the guiding groove as now claimed. It is noted that Lin is silent with respect to the guiding groove being a minor arc (less than 180 degrees as defined by the applicant) or a half arc (being 180 degrees as interpreted by the examiner), however, the prior rt of Wang teaches the guiding groove being 180 degrees as now required by the claim amendments, therefore, the applicant’s arguments are moot.
In response to applicant's argument the drill guide is used in a different method such that one guiding groove fits drills of different diameters, it is noted that the claimed limitations are met and the method of use is not being claimed and therefore, the applicant’s arguments directed towards the different methods of use are moot. Such that drills of different diameters can be guided using the guiding groove of the prior art. It is further noted that the applicant has not claimed any limitations directed towards intended use of the device. 
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It is noted that the applicant argues that the prior art of Lococo and Stumpel do not cure the deficiencies of the guiding groove being a minor arc or half arc as now claimed, however, the prior rat of Wang has been cited to teach those limitations and therefore, the applicants arguments are moot. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081. The examiner can normally be reached Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        10/3/2022